United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, NORTH CARRIER
ANNEX, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1883
Issued: April 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2019 appellant filed a timely appeal from a March 25, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,318.48 during the period March 7, 2015 to January 7, 2017, for which he was without
fault, because postretirement basic life insurance (PRBLI) premiums were not deducted from his
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the March 25, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FECA wage-loss compensation; (2) whether appellant received an overpayment of compensation
in the amount of $21,363.55 during the period July 1, 2016 to June 23, 2018, for which he was
without fault, because he concurrently received FECA wage-loss compensation and Social
Security (SSA) age-related retirement benefits without an appropriate offset; (3) whether OWCP
properly denied waiver of recovery of the overpayments; and, (4) whether it properly required
recovery of the overpayments by deducting $500.00 from appellant’s continuing compensation
payments every 28 days.
FACTUAL HISTORY
On January 9, 2014 appellant, then a 62-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he injured his right shoulder the previous day while in the
performance of duty. On the reverse side of the claim form, appellant’s supervisor noted
appellant’s retirement coverage as Federal Employees Retirement System (FERS). On
February 24, 2014 OWCP initially accepted right shoulder sprain and later expanded its
acceptance of the claim to include impingement syndrome and bursitis of right shoulder.
Appellant stopped work on the date of injury and did not return. He received continuation
of pay from January 9 to February 22, 2014. OWCP then paid appellant wage-loss compensation
on the supplemental rolls, effective February 24, 2014 and on the periodic rolls, effective
May 4, 2014.
The record includes a life insurance election form signed by appellant on July 17, 1991 in
which he elected basic life insurance. On a continuation of life insurance coverage form, signed
by appellant on April 20, 2015, he indicated with a check mark that he wanted to continue basic
life insurance with no reduction, and Option A in retirement.
By letter dated June 9, 2015, the Office of Personnel Management (OPM) informed OWCP
that appellant was eligible to continue basic life insurance, Option A, and elected no reduction
postretirement. It indicated that his postretirement deductions commenced March 7, 2015. On a
continuation of life insurance coverage form, signed by appellant on May 24, 2016, he indicated
by a check mark that he was electing basic life insurance Option A (75 percent reduction) and that
he wanted to continue it after retirement age.
On January 31, 2017 OWCP issued a preliminary determination, finding that an
overpayment of compensation had been created for the period March 7, 2015 to January 7, 2017
in the amount of $2,813.48. It explained that the overpayment occurred because OPM had
informed OWCP that PRBLI deductions should have commenced effective March 7, 2015, but no
deductions were made until January 8, 2017. OWCP found appellant without fault. It provided
an overpayment action request form and an overpayment recovery questionnaire (Form OWCP20). OWCP requested that appellant provide documentation including income tax returns, bank
account statements, bills and cancelled checks, pay slips, and any other records which supported
income and expenses listed. It afforded him 30 days to respond.
On February 23, 2017 appellant requested a prerecoupment hearing before a representative
of OWCP’s Branch of Hearings and Review. In an attached letter dated February 22, 2017, he
maintained that OWCP had not informed him of the increase in life insurance premiums until the

2

January 31, 2017 preliminary overpayment letter and, had he known, he would not have elected to
continue the life insurance. Appellant submitted the first page of a Form OWCP-20,
correspondence from the employing establishment, an earnings and leave statement, the
continuation of life insurance election forms signed by him on April 20, 2015 and May 24, 2016,
an application for retirement dated September 30, 2016, and OWCP benefit statements for the
period February 8, 2015 to February 4, 2017. These showed that for the period February 8, 2015
to April 2, 2016, $30.00 deductions for life insurance were made; for the period April 3, 2016 to
January 7, 2017, no deduction for life insurance was made; and beginning January 8, 2017 a
deduction of $121.90 for life insurance was made.
By letter dated February 29, 2017, OPM informed appellant that any annuity would be
suspended while he was receiving FECA compensation and advised him regarding continuation
of life insurance. It informed him that deductions for standard optional life insurance would
continue to be made from his compensation payments and advised him to contact OWCP if
deductions were not being made. Appellant elected FECA compensation on March 8, 2017. In
an attached letter of even date, he requested that his life insurance policy be cancelled as of that
day. On a life insurance election form signed by appellant on March 17, 2017, he wrote “please
cancel ins[urance] policy.”
On July 2, 2018 OWCP received a FERS/SSA dual benefits calculation form from SSA.
The form provided appellant’s SSA benefit rates with and without FERS offset. It indicated that:
beginning in July 2016 his SSA rate with FERS was $1,900.40 and without FERS $1,011.30;
beginning in December 2016, his rate with FERS was $1,906.10 and without FERS $1,014.30;
and beginning December 2017, his SSA rate with FERS was $1,944.20 and without FERS
$1,034.50.
OWCP prepared a FERS offset calculation worksheet verifying its calculations. This
worksheet showed that during the period July 1 to November 30, 2016 appellant received an
overpayment of compensation in the amount of $4,484.58; during the period December 1, 2016 to
November 30, 2017 he received an overpayment of compensation in the amount of $10,731.00;
and during the period December 1, 2017 to June 23, 2018 he received an overpayment of
compensation in the amount of $6,147.97, for a total overpayment of $21,363.55.
In a letter dated July 17, 2018, OWCP notified appellant that, based on information
provided by SSA regarding the amount of his SSA benefit that was attributable to federal service,
his FECA wage-loss compensation had been adjusted.
On July 27, 2018 a hearing was held regarding the January 31, 2017 preliminary
overpayment determination regarding the lack of deductions for PRBLI. Appellant maintained
that an overpayment did not exist, and OWCP’s hearing representative informed him of the
documentation he needed to submit.
On August 8, 2018 OWCP issued a preliminary determination, finding that an overpayment
of compensation in the amount of $21,363.55 had been created. It explained that the overpayment
occurred because a portion of appellant’s SSA age-related retirement benefits that he received for
the period July 1, 2016 to June 23, 2018 was based on credits earned while working in federal
service, and that this portion of his SSA benefit was a prohibited dual benefit. OWCP found him
3

not at fault in the creation of the overpayment. It explained its calculation of the overpayment,
attached its calculation worksheet, and informed appellant of the actions he could take. OWCP
provided an overpayment action request form and a Form OWCP-20. It again requested that
appellant provide documentation including income tax returns, bank account statements, bills and
cancelled checks, pay slips, and any other records which supported income and expenses listed,
and allotted 30 days for him to respond.
On September 4, 2018 appellant requested a prerecoupment hearing before a representative
of OWCP’s Branch of Hearings and Review. In an attached letter, he maintained that he had never
been informed by SSA, OWCP, or OPM of an offset of benefits and requested waiver. Appellant
submitted two pages of a completed Form OWCP-20 form, correspondence from SSA, portions
of EN1032 forms in which he indicated “Yes” that he received monthly SSA benefits, checking
account bank statements, his application for retirement dated September 30, 2016, life insurance
information, benefit statements from June 26 to October 15, 2016, and May 27 to July 21, 2018,
financial information regarding purchase of an automobile, money market account statements, an
insurance payment to appellant and his wife for loss of a vehicle, and sale of stock information.
By decision dated October 5, 2018, an OWCP hearing representative set aside the
January 31, 2017 decision regarding the PRBLI deduction overpayment and returned the record
for OWCP to recalculate the amount of any overpayment for the period March 7, 2015 to
January 7, 2017.
On an October 29, 2018 worksheet, OWCP noted that appellant turned 65 on April 6, 2016,
and that he had elected no reduction of PRBLI on June 9, 2015. It found an overpayment of
compensation in the amount of $774.95 for the period April 6 to September 30, 2016. OWCP
noted that appellant changed his election to 75 percent PRBLI free with basic and free optional
life insurance (OLI) on October 1, 2016, and deductions were made correctly for the period
October 1, 2016 to January 7, 2017 but deductions were improperly made for the period January 8
to April 29, 2017 for four payment cycles such that appellant was underpaid $487.60. Effective
April 30, 2017, appellant’s compensation was adjusted such that no additional overpayment was
created after that date.
On October 29, 2018 OWCP issued a preliminary determination, finding that an
overpayment of compensation had been created for the period March 7, 2015 through
September 30, 2016 in the amount of $2,382.48. It again explained that the overpayment occurred
because OPM informed OWCP that, effective March 7, 2015, PRBLI deductions should have
commenced but that no deductions were made until January 8, 2017 onward. OWCP provided an
explanation of the calculation of the overpayment, noting that the overpayment was calculated for
two separate time periods, from March 7, 2015 to April 5, 2016, before appellant turned 65 on
April 6, 2016 and for the period April 6 to September 30, 2016, after he turned 65. It indicated
that, according to his compensation history, no PRBLI premiums were deducted during the period
March 7, 2015 to April 5, 2016, for a total of $1,607.53 when he had elected no reduction effective
March 7, 2015 based on a June 9, 2015 OPM memorandum. OWCP further found that after
appellant turned 65 on April 6, 2016, $774.95 in PRBLI premiums should have been deducted for
the period April 6 to September 30, 2016. It concluded that an overpayment of compensation was
created in the amount of $2,382.48. OWCP found appellant without fault and informed him of the
actions he could take. It provided an overpayment action request form and a Form OWCP-20.

4

OWCP again requested that appellant provide documentation including income tax returns, bank
account statements, bills and cancelled checks, pay slips, and any other records which supported
income and expenses listed. It allotted 30 days for him to respond.
On November 24, 2018 appellant requested a prerecoupment hearing from the October 29,
2018 overpayment decision. In an attached letter, he maintained that, based on his benefit
statements, $30.00 was being deducted through 14 compensation periods during the period
March 7, 2015 to April 5, 2016, and that the overpayment after he turned 65 on April 5, 2016
should only be for one month, which yielded an overpayment of $1,316.69. Appellant requested
waiver of recovery of the overpayment and submitted a Form OWCP-20 indicating that he had a
$34,000.00 checking account balance and monthly income of $4,056.82. He did not list any
expenses. Appellant again submitted OWCP benefit statements for the period February 8, 2015
to February 4, 2017. These indicated that for the period to April 2, 2016, a $30.00 deduction for
life insurance was made each compensation period, for the period April 3, 2016 to January 7, 2017,
no deduction was made for life insurance, and beginning January 8, 2017 a deduction of $121.90
was made. Appellant also submitted bank checking account statements. An undated, unidentified
statement, presumably from appellant, entitled “facts for waiver” indicated that it was not his fault
that the SSA overpayment occurred. He wrote that he spent the money on a new vehicle in
May 2018 because of a motor vehicle accident (MVA).
During the hearing held in regard to both overpayments on January 28, 2019, appellant’s
representative argued that recovery of the overpayments would be against equity and good
conscience and requested waiver of recovery. She asserted that, had appellant known of the SSA
age-related retirement benefits offset requirement, he would not have elected SSA benefits.
Appellant testified that he was not claiming financial hardship, indicating that he had the financial
resources to repay the overpayment, but that the overpayment was against equity and good
conscience. He maintained that he had detrimentally relied on the compensation when he
purchased a more expensive vehicle after the MVA when his car was totaled. The hearing
representative advised him of the documentation needed to claim financial hardship and noted that
appellant was entitled to receive a refund of $487.60. No documentation was received.
By decision dated March 25, 2019, OWCP’s hearing representative finalized both
preliminary overpayment determinations. As to the October 29, 2018 preliminary determination,
he found that because no deductions for PRBLI were made for the periods March 7, 2015 to
April 5, 2016 and April 6, 2016 to January 7, 2017, an overpayment of compensation in the amount
of $2,382.48 was created. With regard to the August 8, 2018 preliminary determination, the
hearing representative found that appellant had received an overpayment of compensation in the
amount of $21,363.55 for the period July 1, 2016 to June 23, 2018 because a portion of his SSA
age-related retirement benefits was based on credits earned while working in federal service, and
that this portion of his SSA benefit was a prohibited dual benefit. He further found that appellant
was without fault in the creation of the overpayments, but denied waiver of recovery. The hearing
representative noted that appellant did not claim financial hardship and found that recovery of the
overpayments would not be against equity and good conscience. He required recovery of the
overpayments by deducting $500.00 from appellant’s continuing compensation every 28 days.

5

LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty.3
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.4
Under the Federal Employee’s Group Life Insurance (FEGLI) program, most civilian
employees of the Federal Government are eligible to participate in basic life insurance (BLI) and
one or more of the options.5 The coverage for BLI is effective unless waived,6 and premiums for
basic and optional life coverage are withheld from the employee’s pay.7 Upon retirement or upon
separation from the employing establishment or being placed on the periodic FECA compensation
rolls, an employee may choose to continue basic and OLI coverage, in which case the schedule of
deductions made will be used to withhold premiums from his or her annuity or compensation
payments.8
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. Regulations at 5
C.F.R. § 870.701 (December 5, 1980) provided that an eligible employee had the option of
choosing no life insurance; Option A -- basic coverage (at no additional cost) subject to continuous
withholdings from compensation payments that would be reduced by two percent a month after
age 65 with a maximum reduction of 75 percent; Option B -- basic coverage (at an additional
premium) subject to continuous withholdings from compensation payments that would be reduced
by one percent a month after age 65 with a maximum reduction of 50 percent; or Option C -- basic
coverage subject to continuous withholdings from compensation payments with no reductions after
age 65 (at a greater premium).9
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible, unless, during earlier
employment, he or she filed an election or waiver that remained in effect.10 An employee who
does not file a life insurance election form with his or her employing office, in a manner designated
3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Id. at § 8702(a).

6

Id. at § 8702(b).

7

Id. at § 8707.

8

Id. at § 8706.

9

See D.H., Docket No. 19-0384 (issued August 12, 2019).

10

20 C.F.R. § 870.504(a)(1).

6

by OPM, specifically electing any type of optional insurance, is considered to have waived it and
does not have that type of optional insurance.11
When an under withholding of life insurance premiums occurs, the entire amount is
deemed an overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period March 7, 2015 to January 7, 2017 with regard to OWCP’s failure
to deduct PRBLI premiums from appellant’s wage-loss compensation.
OWCP placed appellant on the periodic compensation rolls, effective May 4, 2014. The
record includes a PRBLI election form signed by appellant on April 20, 2015 in which he chose
with a check mark “Yes” that he wanted to continue basic life with no reduction, and Option A in
retirement. It also included undated correspondence from OPM reflecting this selection. On a
second form signed by appellant on May 24, 2016, he also indicated by a check mark “Yes” that
he was electing basic life insurance Option A and wanted to continue it after retirement age. Thus,
OWCP has established fact of overpayment.
However, the Board finds that this case is not in posture for decision with regard to the
amount of the overpayment concerning OWCP’s failure to deduct PRBLI premiums. In finding
the $2,382.48 overpayment, OWCP reviewed the fiscal record and determined that the election
form signed by appellant on April 20, 2015 indicated his PRBLI selection. Appellant’s
compensation payment history does not indicate that specific premiums for PRBLI were deducted
for the period March 7, 2015 to January 7, 2017. However, benefit statements of record show that
for a number of periods, $30.00 was deducted for “life insurance.” Although the hearing
representative noted in the March 25, 2019 decision that this deduction was for other life insurance
and not PRBLI, there is no documentation of record to substantiate this. The Board therefore finds
that the record does not include sufficient documentation to support the specific amounts of the
PRBLI premiums that were not deducted.
The case will therefore be remanded to OWCP with regard to the overpayment concerning
OWCP’s failure to deduct PRBLI premiums. On remand OWCP shall provide supporting
evidence identifying the source of each PRBLI premium used in its calculations, and explain the
$30.00 life insurance deductions made from the employee’s wage-loss compensation. After this
and such other further development as OWCP deems necessary, it shall issue a de novo decision
regarding this specific overpayment.

11

Id. at § 870.504(b).

12
5 U.S.C. § 8707(d); see also D.R., widow of G.R., Docket No. 19-1675 (issued October 8, 2020); D.H., supra
note 9.

7

LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.13 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.14 When an overpayment of compensation
has been made to an individual because of an error of fact or law, adjustment shall be made under
regulations prescribed by the Secretary of Labor by decreasing later payments to which the
individual is entitled.15
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.16 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.17
ANALYSIS -- ISSUE 2
The Board finds that appellant received an overpayment of compensation in the amount of
$21,363.55, for which he was not at fault, as he received FECA wage-loss compensation benefits
and SSA age-related retirement benefits for the period July 1, 2016 to June 23, 2018 without an
appropriate offset.
The record indicates that while appellant was receiving compensation for total disability
under FECA, he also received SSA age-related retirement benefits. A claimant cannot receive
concurrent FECA wage-loss compensation and SSA retirement benefits attributable to federal
service for the same period.18 OWCP therefore properly determined that an overpayment of
compensation occurred in this case.
To determine the amount of the overpayment, the portion of the SSA age-related retirement
benefits received for the period July 1, 2016 to June 23, 2018 that were attributable to federal
service must be calculated. OWCP received evidence from SSA with respect to the specific
amount of age-based SSA retirement benefits that were attributable to appellant’s federal service.
SSA provided the SSA rate with FERS and without FERS for specific periods commencing in
13

5 U.S.C. § 8102(a).

14

Id. at § 8116.

15

Id. at § 8129(a).

16

20 C.F.R. § 10.421(d); see J.S., Docket No. 19-0824 (issued October 4, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
17

FECA Bulletin No. 97-09 (issued February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

18

Supra notes 13 and 14.

8

July 2016 through June 2018. OWCP provided its calculations for each relevant period based on
the SSA worksheets.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period July 1, 2016 to June 23, 2018 and finds that an overpayment of compensation in the amount
of $21,363.55 was created.19
LEGAL PRECEDENT -- ISSUE 3
Section 8129 of FECA provides that an overpayment of compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.20 Section 10.438 of OWCP’s regulations provides that the individual who received
the overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery on an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.21
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP’s regulations.22
Section 10.436 provides that recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary
living expenses and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.23 For waiver under
the defeat the purpose of FECA standard, appellant must show that he or she needs substantially
all of his or her current income to meet current ordinary and necessary living expenses, and that
assets do not exceed the resource base.24 An individual is deemed to need substantially all or his
or her current income to meet current ordinary and necessary living expenses if monthly income
does not exceed monthly expenses by more than $50.00.25

19

See M.H., Docket No. 19-1497 (issued September 9, 2020); M.B., Docket No. 18-1101 (issued January 17, 2019).

20

5 U.S.C. § 8129.

21

20 C.F.R. § 10.438.

22

Id. at §§ 10.434-10.437.

23

Id. at. § 10.436.

24

Id.

25
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations, Chapter
6.400.4a(3) (September 2018).

9

OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for
each additional dependent.26 An individual’s liquid assets include but are not limited to cash, the
value of stocks, bonds, saving accounts, mutual funds and certificate of deposits. Nonliquid assets
include but are not limited to the fair market value of an owner’s equity in property such as a
camper, boat, second home, and furnishings/supplies.27
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.28
OWCP regulations provide that the individual who received the overpayment is responsible
for providing information about income, expenses, and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment would defeat the
purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.29
ANALYSIS -- ISSUE 3
The Board finds that the issue of waiver of recovery with regard to the overpayment
regarding OWCP’s failure to deduct PRBLI premiums is not in posture for decision as the case is
remanded for the determination of the amount of the overpayment.
The Board further finds that OWCP properly denied waiver of recovery of the $21,363.55
overpayment with regard to his SSA age-related retirement benefits.
At the January 28, 2019 hearing, appellant testified that he was not claiming financial
hardship because he could repay the overpayment. Rather, he maintained that he would not have
begun SSA benefits if he had known of the offset and thus, he detrimentally relied on these SSA
age-related retirement benefits and purchased a more expensive vehicle than he otherwise would
have following an MVA.
To establish that a valuable right has been relinquished, it must be shown that the right was
in fact valuable, that it cannot be regained, and that the action was based chiefly or solely in
reliance on the payments or on the notice of payment.30 The arguments that appellant would not

26

Id. at Chapter 6.400.4a(2).

27

Id.

28

20 C.F.R. § 10.437(a)(b).

29

Id. at § 10.438(a).

30

See P.B., Docket No. 20-0862 (issued November 25, 2020); L.B., Docket No. 12-1202 (issued February 6, 2013).

10

elected SSA benefits or have purchased a specific vehicle are insufficient to establish that a
valuable right has been relinquished.31
The Board finds the evidence of record does not establish that recovery of the overpayment
would defeat the purpose of FECA, or be against equity and good conscience. Therefore, OWCP
properly denied waiver of recovery of the $21,363.55 overpayment.32
LEGAL PRECEDENT -- ISSUE 4
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.33
Section 10.441 of OWCP’s regulations provides in pertinent part: “When an overpayment
has been made to an individual who is entitled to further payments, the individual shall refund to
OWCP the amount of the overpayment as the error is discovered or his or her attention is called to
the same. If no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize any hardship.”34
ANALYSIS -- ISSUE 4
The Board finds that the case is not in posture for decision as to whether OWCP properly
required recovery of both overpayments by deducting $500.00 every 28 days from appellant’s
continuing compensation.
By decision dated March 25, 2019, OWCP’s hearing representative finalized both the
August 8 and October 29, 2018 preliminary overpayment determinations and required one rate of
recovery for both overpayments by ordering that $500.00 be deducted from appellant’s continuing
compensation every 28 days. However, in light of the Board’s disposition of Issue 1, the issue of
recovery of both overpayments is not in posture for decision. On remand OWCP shall determine
the rate of recovery for each overpayment and following any further development as deemed
necessary, issue a de novo decision.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period March 7, 2015 to January 7, 2017 with regard to OWCP’s failure
to deduct PRBLI premiums from appellant’s wage-loss compensation; however, the case is not in
posture for decision regarding the amount of this overpayment. The Board further finds that
OWCP properly determined that appellant received an overpayment of compensation in the
31

See H.F., Docket No. 17-0101 (issued September 5, 2017).

32

Id.

33

20 C.F.R. § 10.441; see C.B., Docket No. 20-0031 (issued July 27, 2020).

34

Id.

11

amount of $21,363.55, for which he was not at fault, as he received FECA wage-loss compensation
benefits and SSA age-related retirement benefits for the period July 1, 2016 to June 23, 2018
without an appropriate offset. The Board also finds that the case is not in posture for decision with
regard to waiver of recovery of the PRBLI overpayment and that OWCP properly denied waiver
of recovery of the overpayment with respect to the SSA overpayment. Additionally, the Board
finds that the case is not in posture for decision with regard to the rate of recovery for both
overpayments.
ORDER
IT IS HEREBY ORDERED THAT the March 25, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in the part, and the case is
remanded to OWCP for proceedings consistent with this decision of the Board.
Issued: April 2, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

